Citation Nr: 1106188	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for payment of hours certified for On the Job 
Training Program with Plano Police Department after May 21, 2008.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Subsequent to the issuance of the statement of the case (SOC) in 
January 2009, the Veteran submitted evidence in March 2009 which 
is pertinent to his claim.  The Board notes that a waiver of RO 
review has not been received in conjunction with this new 
evidence.  Accordingly, the claim must be remanded to the RO so 
that the RO may consider the claim in light of the evidence 
received subsequent to the January 2009 SOC.  See generally 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not 
consider additional evidence without having to remand the case to 
the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver);  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Review the additional evidence submitted by 
the Veteran since the January 2009 SOC.  
After completing any additional necessary 
development, readjudicate the claim.  If the 
claim is still denied, the Agency of Original 
Jurisdiction (AOJ) must furnish the Veteran 
with a Supplemental Statement of the Case 
(SSOC) and allow him an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


